 1   Robert F. McCauley (SBN 162056)               Hubert H. Kuo (SBN 204036)
     robert.mccauley@finnegan.com                  hkuo@ardentlawgroup.com
 2   Jacob Schroeder (SBN 264717)                  ARDENT LAW GROUP, P.C.
     jacob.schroeder@finegan.com                   4340 Von Karman Ave., Suite 290
 3   Jeffrey D. Smyth (SBN 280665)                 Newport Beach, California
     jeffrey.smyth@finnegan.com                    Telephone: (949) 299-0188
 4   Arpita Bhattacharyya (SBN 316454)             Facsimile: (949) 299-0127
     arpita.bhattacharyya@finnegan.com
 5   James S. Miller (SBN 317363)                  Wei Lin Chen (Cal. Bar No. 225611)
     james.miller@finnegan.com                     williamchen@zoomlaw.com.tw
 6   FINNEGAN, HENDERSON, FARABOW,                 ZOOMLAW ATTORNEYS-AT LAW
       GARRETT & DUNNER, LLP
 7   3300 Hillview Avenue                          5F-4, No. 171 Songde Rd. Xinyi Dist.,
     Palo Alto, California 94304                   Taipei City 11085. Taiwan (R.O.C.)
 8   Telephone:     (650) 849-6600                 Tel: +(866) 2-2759-5585
     Facsimile:     (650) 849-6666                 Fax: +(866) 2-2759-5589
 9
                                                   William L. Buus (SBN 180059)
10   Attorneys for Defendant and Counterclaimant   wbuus@schifferbuus.com
     ASETEK DANMARK A/S                            SCHIFFER & BUUS, APC
11                                                 959 South Coast Drive, Suite 385
                                                   Costa Mesa, CA 92626
12                                                 Telephone:   (949) 825-6140
                                                   Facsimile:   (949) 825-6141
13
                                                   Attorneys for Plaintiff and Counterdefendant
14                                                 ASIA VITAL COMPONENTS CO., LTD.
15

16                               UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
18                                   SAN FRANCISCO DIVISION
19

20   ASIA VITAL COMPONENTS CO., LTD.,                   CASE NO. 3:16-cv-07160-JST
21                       Plaintiff and                  STIPULATION REGARDING ACCESS
                         Counterdefendant,              TO ASETEK’S CONFIDENTIAL
22                                                      INFORMATION BY AVC’S COUNSEL
                  v.                                    WEI LIN CHEN;
23
     ASETEK DANMARK A/S
24                                                      [PROPOSED] ORDER
                         Defendant and
25                       Counterclaimant.
26

27

28
                                                         STIPULATION RE ACCESS TO ASETEK’S CONFIDENTIAL
                                                                                             INFORMATION
                                                                                  CASE NO. 3:16-CV-07160-JST
 1           Plaintiff and Counterclaim Defendant Asia Vital Components Co., Ltd. (“AVC”) and

 2   Defendant and Counterclaimant Asetek Danmark A/S (“Asetek”), through their counsel of record,

 3   jointly stipulate as follows:

 4           1.      Attorney Wei Lin Chen, who has represented that he represents AVC in this

 5                   case and is a member of the Bar of this Court, may have access to Asetek’s

 6                   documents and information designated as CONFIDENTIAL and HIGHLY

 7                   CONFIDENTIAL-ATTORNEYS’ EYES ONLY under the terms and

 8                   restrictions for “Outside Counsel of Record” in the Northern District of

 9                   California’s Patent Local Rule 2-2 Interim Model Protective Order

10                   (“Operative Protective Order,” found at

11                   https://www.cand.uscourts.gov/model-protective-orders) which governs this

12                   case, upon his signing and providing to Asetek’s counsel his signed
13                   Agreement and Acknowledgement to Be Bound (Exhibit A to the Operative
14                   Protective Order).
15
             2.      Jennifer Tan and Melody Foo (supporting staff of Zoomlaw to Mr. Chen),
16
                     upon signing and providing to Asetek’s counsel with their signed Agreement
17
                     and Acknowledgement to Be Bound, may similarly have access to Asetek’s
18
                     documents and information designated as CONFIDENTIAL and HIGHLY
19
                     CONFIDENTIAL-ATTORNEYS’ EYES ONLY under the terms and
20
                     restrictions for “Outside Counsel of Record” under the Operative Protective
21
                     Order. Other than Mr. Chen, Ms. Tan, and Ms. Foo, no other support staff,
22
                     employee, consultant, or personnel working for, at, or employed by Zoomlaw
23
                     Attorneys-At-Law (“Zoomlaw”), nor any other support staff working for or
24
                     with Mr. Chen, may have any access to Asetek’s documents or information
25
                     designated      as   CONFIDENTIAL         or      HIGHLY         CONFIDENTIAL-
26
                     ATTORNEYS’ EYES ONLY under the Operative Protective Order. Other
27
                     than Mr. Wei Lin Chen, Zoomlaw attorneys who are not Outside Counsel of
28
                     Record under the Operative Protective Order may not have access to Asetek’s
                                                                    STIPULATION RE ACCESS TO ASETEK’S CONFIDENTIAL
                                                        1                                               INFORMATION
                                                                                             CASE NO. 3:16-CV-07160-JST
 1                 documents    or     information    that    Asetek     has    designated      HIGHLY

 2                 CONFIDENTIAL-ATTORNEYS’ EYES ONLY under the Operative

 3                 Protective Order.

 4
            3.     For avoidance of doubt: 1) Mr. Wei Lin Chen, Ms. Jennifer Tan, and Ms.
 5
                   Melody Foo may not disclose (orally or otherwise), show, share, transfer, or
 6
                   provide access to Asetek’s HIGHLY CONFIDENTIAL-ATTORNEYS’
 7
                   EYES ONLY documents or information to any other attorney, support staff,
 8
                   employee, consultant, or personnel working for, at, or employed by Zoomlaw;
 9
                   and 2) Mr. Wei Lin Chen, Ms. Jennifer Tan, and Ms. Melody Foo will
10
                   securely store and maintain Asetek’s CONFIDENTIAL and HIGHLY
11
                   CONFIDENTIAL-ATTORNEYS’ EYES ONLY documents and information
12
                   so that they are not accessible to anyone else, including but not limited to any
13
                   other attorney, support staff, employee, consultant, or personnel working for,
14
                   at, or employed by at Zoomlaw.
15

16                                               Respectfully submitted,

17   Dated: October 5, 2018                          FINNEGAN, HENDERSON, FARABOW,
                                                     GARRETT & DUNNER, LLP
18

19
                                              By: /s/ Robert F. McCauley
20                                               Robert F. McCauley
                                                 Attorneys for Defendant and Counterclaimant
21                                               ASETEK DANMARK A/S
22
     Dated: October 5, 2018                      ARDENT LAW GROUP, PC
23

24                                           By: /s/ Hubert H. Kuo
                                                 Hubert H. Kuo
25                                               Attorneys for Plaintiff ASIA VITAL COMPONENTS
26                                               CO., LTD.

27

28

                                                             STIPULATION RE ACCESS TO ASETEK’S HC-AEO DOCUMENTS
                                                       2                                   CASE NO. 3:16-CV-07160-JST
 1   Dated: October 5, 2018                       SCHIFFER & BUUS APC

 2
                                            By: /s/ William L. Buus
 3                                              William L. Buus
                                                Attorneys for Plaintiff ASIA VITAL COMPONENTS
 4                                              CO., LTD.
 5   Dated: October 5, 2018

 6
                                            By: /s/ Wei Lin Chen
 7                                              Wei Lin Chen
                                                Attorney for Plaintiff ASIA VITAL COMPONENTS
 8                                              CO., LTD.

 9

10                                           ATTESTATION

11          Counsel for Asetek Danmark A/S hereby attests by his signature below that concurrence in

12   the filing of this document was obtained from counsel for Asia Vital Components Co., Ltd.

13
     Dated: October 5, 2018                     FINNEGAN, HENDERSON, FARABOW,
14                                               GARRETT & DUNNER, LLP

15

16                                              By: /s/ Robert F. McCauley
                                                   Robert F. McCauley
17                                                 Attorneys for Defendant and Counterclaimant
                                                   ASETEK DANMARK A/S
18

19

20

21

22

23

24

25

26

27

28

                                                         STIPULATION RE ACCESS TO ASETEK’S HC-AEO DOCUMENTS
                                                     3                                 CASE NO. 3:16-CV-07160-JST
 1                                 [PROPOSED] ORDER

 2            PURSUANT TO STIPULATION, AND FOR GOOD CAUSE SHOWN, THE PARTIES’
 3   STIPULATION IS GRANTED.
 4            IT IS SO ORDERED.
 5

 6             October
               October 10, 2018
                       9, 2018
     Dated:
 7                                                    Hon. Jon S. Tigar
                                                      UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               STIPULATION RE ACCESS TO ASETEK’S HC-AEO DOCUMENTS
                                           4                                 CASE NO. 3:16-CV-07160-JST
